Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Falster et al. (US 2014/0141537).
Regarding claim 5, Falster discloses a semiconductor wafer of single-crystal silicon, the semiconductor wafer (1) [Fig. 1] comprising:
a polished front side (3) and a back side (5) [Fig. 1 and paragraph 0017];
a denuded zone, which extends from the polished front side toward the back side to a depth of not less than 45 µm [Fig. 1, paragraphs 0020, 0022, 0029, 0031, 0055, and Table 1]; and
a region adjacent to the denuded zone, the region comprising bulk micro defect (BMD) seeds, which are capable of being developed into BMDs [Fig. 1, paragraphs 0029,0034, 0044, 0055, and Table 1],
wherein a density of the BMDs at a distance of 120 um from the front side is not less than 3 x 10° cm-3 [Fig. 1, paragraphs 0017, 0029, 0034, 0055, and Table 1].
In regards to claimed depth, distance and concentration, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Falster discloses an epitaxial layer of single-crystal silicon, wherein an upper surface of the epitaxial layer forms the front side of the semiconductor wafer, thus increasing the depth to which the denuded zone extends by the magnitude of the thickness of the epitaxial layer [paragraphs 0045-0046]. 
Regarding claim 7, Falster discloses an additional denuded zone, wherein the zone has an essential absent of oxygen precipitate nuclei [Fig. 1 and paragraph 0031]. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/          Primary Examiner, Art Unit 2815